PER CURIAM.
This is an appeal from a judgment of conviction and sentence entered by the Circuit Court of Orange County, Florida. The public defender has filed an Anders 1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On April 23, 1980, this court gave the appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. This court has reviewed the Anders brief and the record herein and no reversible error appears. The motion of the public defender to withdraw is hereby granted, and the judgment and sentence are hereby affirmed, without prejudice to seek appropriate post-conviction relief before the trial court. Robinson v. State, 373 So.2d 898 (Fla.1979).
DAUKSCH, C. J., and COBB and SHARP, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).